DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 12-15, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0299982 to Guechai et al. 
As per claim 1, Guechai discloses a steering control system of a vehicle, the steering control system comprising (Guechai; At least the abstract):
an image sensor installed in the vehicle to have visibility to an outside of the vehicle and configured to capture image data (Guechai; At least paragraph(s) 11);
a non-image sensor installed in the vehicle to have a monitoring region for the outside of the vehicle and configured to capture sensing data (Guechai; At least paragraph(s) 11);
at least one processor configured to process the image data captured by the image sensor and the sensing data captured by the non-image sensor (Guechai; At least paragraph(s) 36); and
a controller configured to adjust an assistance value that controls an operational force of a steering wheel, according to a steering angle of the vehicle, at least partially based on the processing of the image data and the sensing data (Guechai; At least paragraph(s) 20 and 41),
wherein the controller is configured to determine whether there is a possibility of the vehicle colliding with an object in front of the vehicle or an object to a side of the vehicle (Guechai; At least paragraph(s) 13 and figures 2-4),
wherein the controller is configured to determine whether an assistance adjustment condition is satisfied based on whether there is a possibility of the vehicle colliding with the object in front or the object to the side (Guechai; At least paragraph(s) 13 and figures 2-4),
wherein the controller is configured to determine a critical collision steering angle at which the vehicle collides with the object to the side when it is determined that the assistance adjustment condition is satisfied (Guechai; At least paragraph(s) 13 and 42, and figure 4), and
wherein the controller is configured to adjust the assistance value according to the steering angle of the vehicle based on the critical collision steering angle (Guechai; At least 13, 16, and 42), and
wherein the controller determines a smaller angle that avoids colliding with the object to the side, determines a greater angle that results in a collision with the object to the side, and determines the critical collision steering angle based on the smaller angle and the greater angle (Guechai; At least paragraph(s) 13 and figure 4).
As per claim 2, Guechai discloses wherein when it is determined that there is no possibility of colliding with the object in front and there is a possibility of colliding with the object to the side, the controller determines that the assistance adjustment condition is satisfied (Guechai; At least paragraph(s) 13 and figure 4).
As per claim 3, Guechai discloses wherein when at least one of i) a case in which it is determined that the vehicle cannot avoid colliding with an object in front of the vehicle, ii) a case in which the vehicle is stopped, iii) a case in which slipping has occurred in the vehicle over a predetermined time of period, iv) a case in which a failure has occurred in an ambient environment recognition apparatus installed in the vehicle, v) a case in which a failure has occurred in a sensor installed in the vehicle, and vi) a case in which a failure that does not allow the vehicle to travel has occurred is satisfied, the controller determines that the assistance adjustment condition is not satisfied (Guechai; At least paragraph(s) 38; the maximum steering angle range, i.e., the basis for the assistance adjustment condition, is set based on the trajectory of the vehicle.  Therefore, is the vehicle is stopped, there is no speed or trajectory to satisfy the assistance adjustment condition).
As per claims 7-9, 12, 13-15, and 19, Guechai discloses a steering control system, a non-image sensor system, an electric power steering apparatus, and a method (Guechai; At least paragraph(s) 1 and 36) performing the steps and actions carried out by the steering control system of claims 1-3.  Therefore, claims 7-9, 12, 13-15, and 19 are rejected using the same citations and reasoning as applied to claims 1-3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10, 11, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guechai in view of U.S. Patent Application Publication 2015/0210310 to Akatsuka et al.
As per claim 4, Guechai discloses wherein when a direction of the steering angle of the vehicle is equal to a direction of the critical collision steering angle and an absolute value of the steering angle of the vehicle is greater than or equal to an absolute value of the critical collision steering angle, providing an intervention against steering in the direction of the object (Guechai; At least paragraph(s) 21 and 41).  
Guechai discloses providing an intervention and warning against steering the vehicle into the object, but not the details of how the opposing force is created, i.e., Guechai discloses that an assistance value is changed, but not that the assistance value is a restriction of a power steering assist, for example.  Therefore, Guechai does not explicitly disclose that the controller restricts the assistance value.  However, this feature is taught by Akatsuka (Akatsuka; At least paragraph(s) 13 and 52).  Akatsuka teaches adjusting an assist characteristic of a power steering system.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Akatsuka into the invention of Guechai with the motivation of simple substitution of one known element for another to obtain predictable results. Providing a perceived force on the operator by removing the powering steering would be an easy and cost-effective method.  Powering steering systems exist in vehicles, thus providing the force feedback without additional hardware costs.  
As per claim 5, Guechai discloses wherein when a direction of the steering angle of the vehicle is equal to a direction of the critical collision steering angle and an absolute value of the steering angle of the vehicle is less than an absolute value of the critical collision steering angle, the controller adjusts the force to warn the operator (Guechai; At least paragraph(s) 18 and 19).
Guechai discloses providing an intervention and warning against steering the vehicle into the object, but not the details of how the warning force is created, i.e., Guechai discloses that an assistance value is changed, but not that the assistance value is a reduction of a power steering assist, for example.  Therefore, Guechai does not explicitly disclose that the controller adjusts the assistance value that is calculated by multiplying an assistance weight value to a basic assistance value.  However, this feature is taught by Akatsuka (Akatsuka; At least paragraph(s) 13 and 52).  Akatsuka teaches adjusting an assist characteristic of a power steering system.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Akatsuka into the invention of Guechai with the motivation of simple substitution of one known element for another to obtain predictable results. Providing a perceived force on the operator by adjusting the powering steering would be an easy and cost-effective method.  Powering steering systems exist in vehicles, thus providing the force feedback without additional hardware costs.
Guechai does not explicitly disclose wherein the basic assistance value is a predetermined assistance value at each steering angle, and increases as the steering angle increases when the vehicle is steered to left or right, and
wherein the assistance weight value is a predetermined weight value at each steering angle, and is multiplied to the basic assistance value, so as to obtain the adjusted assistance value, wherein the assistance weight value is obtained from a predetermined lookup table or graph of an assistance weight value at each steering angle.
However, the above features are taught by Akatsuka (Akatsuka; At least paragraph(s) 13 and 50-52, and figure 1).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Akatsuka into the invention of Guechai with the motivation of simple substitution of one known element for another to obtain predictable results. Guechai discloses increasing the perceived force on the operator as the steering angle increases (Guechai; At least paragraph(s) 19-20).  Determining the optimal or chosen method of applying a perceived force on the operator would be within the skill of one in the art during the design of the system.  Power steering systems exist in vehicles and adjusting the amount of power steering would be obvious since it would be a cost-effective method with no additional hardware.  The exact values and method, e.g., addition, multiplication, of the adjustment to the power steering would be part of the design process.  
As per claim 6, Guechai discloses that the intensity of the perceived force on the operator increases with the absolute value of the steering angle (Guechai; At least paragraph(s) 19 and 20).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art that wherein the assistance weight value is inversely proportional to the absolute value of the steering angle of the vehicle.  To decrease the amount of assistance, i.e., increase the amount of perceived force, the assistance should be multiplied by a decreasing number less than one as the steering angle increases.  
As per claims 10-11 and 16-18, Guechai discloses a steering control system, a non-image sensor system, an electric power steering apparatus, and a method (Guechai; At least paragraph(s) 1 and 36) performing the steps and actions carried out by the steering control system of claims 4-6.  Therefore, claims 10-11 and 16-18 are rejected using the same citations and reasoning as applied to claims 4-6.
As per claim 20, Guechai discloses providing a greater force on the steering wheel when the steering angle is equal to the critical collision steering angle than in a driving situation in which the assistance adjustment condition is not satisfied (Guechai; At least paragraph(s) 16), but does not explicitly disclose wherein when the controller determines that the assistance adjustment condition is satisfied and a direction of the steering angle of the vehicle is equal to a direction of the critical collision steering angle, the controller adjusts the assistance value to be reduced compared to an assistance value in a driving situation in which the assistance adjustment condition is not satisfied.
However, the above features are taught by Akatsuka (Akatsuka; At least paragraph(s) 13 and 52).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Akatsuka into the invention of Guechai with the motivation of simple substitution of one known element for another to obtain predictable results. Using an existing power steering system would provide a cost-effective means of carrying out the invention of Guechai, and using this system would reduce the amount of power steering provided to the operator in order to increase the amount of perceived force in the opposite direction of the object.  
Response to Arguments
Applicant’s arguments, see pages 10-15, filed 05/03/2021, with respect to 35 U.S.C. 101 and 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 and 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 15-19, filed 05/03/2021, with respect to 35 U.S.C. 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669